Citation Nr: 1712423	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for advanced degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1966 to April 1969 and August 1970 to August 1987.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In September 2016 the Veteran specifically withdrew the issue of entitlement to a disability rating in excess of 10 percent for advanced degenerative changes of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to a disability rating in excess of 10 percent for advanced degenerative changes of the lumbosacral spine have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, through a letter from his representative in September 2016, withdrew the issue of entitlement to a disability rating in excess of 10 percent for advanced degenerative changes of the lumbosacral spine. Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to this claim. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The claim of a disability rating in excess of 10 percent for advanced degenerative changes of the lumbosacral spine is dismissed.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


